Citation Nr: 1017088	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  04-30 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease 
with angina pectoris, unstable angina, atherosclerotic heart 
disease, and unstable hypertension, status post multiple 
stents and coronary artery bypass surgery.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran had active service from September 1971 through 
March 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  
The Board Remanded the matter in December 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the December 2005 Remand, the Veteran was afforded 
VA examination in October 2006.  Unfortunately, the examiner 
discussed only review of documents provided by the Veteran, 
and did not discuss review of the official service treatment 
records included in the Veteran's claims files.  The examiner 
stated that his findings were speculative, in part because 
the examiner apparently could not determine the dates of some 
of the treatment records provided by the Veteran.  

Review of the official service treatment records discloses 
that the records provided by the Veteran to the examiner are 
duplicates of records included in the Veteran's service 
treatment records and dated during the Veteran's service in 
1971 to 1972.  The examiner did not, however, discuss the 
Veteran's service treatment records regarding complaints of 
chest pain or abnormal EKG (electrocardiogram) recorded 
during service.  The Veteran must be afforded VA examination, 
and the report of that examination must include discussion of 
the review of the official service treatment records.

After the October 2006 VA examination was conducted, the 
Veteran testified at a June 2008 personal hearing at the RO.  
The Veteran's testimony suggests that there may be additional 
pertinent clinical and other records available.  In 
particular, the Veteran testified that he lived in the United 
States for a number of years following his service discharge 
and was treated for rheumatic fever during that time.  The 
Veteran should be asked to identify the facilities at which 
he received medical care while residing in the United States.  
He should be asked to identify any provider who treated him 
for a cardiac disorder following his March 1972 service 
discharge prior to 1995, which is currently the earliest date 
of any post-service medical treatment associated with the 
claims files.  

In addition, the Board notes that only one page, the summary 
sheet, has been obtained with regard to the Veteran's March 
1995 hospitalization at St. Luke's Episcopal Hospital in 
Ponce, Puerto Rico.  An attempt to obtain additional records 
for that hospitalization should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any provider 
who treated him for a cardiac disorder, to 
include rheumatic fever, or to identify any 
facility at which he received such treatment, 
from March 1972 to March 1995, including while 
the Veteran was residing in the United States 
prior to returning to Puerto Rico.  

In particular, ask the Veteran whether he was 
treated at any VA Medical Center in the United 
States.  

2.  Request records from each provider or 
facility identified by the Veteran, including 
providers and facilities in the United States 
as well as in Puerto Rico.

3.  Request that St. Luke's Episcopal Hospital 
(San Lucas), Ponce, Puerto Rico, provide any 
available record related to the Veteran's 
March 1995 hospitalization at that facility, 
to include the admission history and physical, 
any radiologic report, and any available 
laboratory or electrocardiogram report.  

4.  Afford the Veteran an opportunity to 
identify any alternative records, such as 
clinical examinations for purposes of 
education, employment clinical records, or 
statements from fellow employees, supervisors, 
family members, or other individuals who may 
have observed relevant symptoms, especially 
proximate to the Veteran's service discharge 
in 1972.  

5.  Obtain the Veteran's current VA treatment 
records, from October 2008 to the present.  

6.  AFTER conducting the development directed 
in paragraphs #1 through #5, afford the 
Veteran VA examination to determine whether a 
current cardiac disorder pre-existed the 
Veteran's service, or was manifested during, 
or had its onset during, the Veteran's active 
service.  The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review by the examiner.  

The examiner should discuss the Veteran's 
service treatment records, including the 
September 1971 induction examination, October 
1971 treatment for "Hyperventilation 
Syndrome,"  Complaints of chest pain in 
November 1971, the report of EKG examination 
in 1971, and review of reports from Valentin 
Trioche Municipal Hospital, Ponce, Puerto 
Rice, dated in 1969, prior to the Veteran's 
service, which disclose that the Veteran 
underwent an electrocardiogram which disclosed 
probable L.V.H. (left ventricular 
hypertrophy).  The examiner should discuss 
review of the Veteran's post-service clinical 
treatment prior to 1995, so far as the Veteran 
provides information during the course of this 
Remand, and post-service clinical treatment 
from 1995, to the extent evidence is 
available.  

The examiner should assign a diagnosis for 
each current cardiac disorder.  The examiner 
should answer the following:

Is it at least as likely as not (a 50 percent, 
or greater, likelihood) that the Veteran first 
incurred or manifested a cardiac disorder 
during his active military service, which 
began in September 1971?

Is it at least as likely as not (a 50 percent, 
or greater, likelihood) that the Veteran 
incurred or manifested a cardiac disorder 
prior to his active military service, which 
began in September 1971?
  
If it is at least as likely as not that the 
Veteran had a cardiac disorder prior to his 
September 1971 service induction, is it at 
least as likely as not that the pre-existing 
cardiac disorder was aggravated, that is 
permanently increased in severity beyond the 
expected natural progression of the disease, 
during service? 

The examiner must discuss the rationale behind 
any opinion expressed.  If the examiner 
determines that he or she cannot resolve the 
question of whether a right cardiac disorder 
pre-existed the Veteran's service or was 
incurred during or as a result of the 
Veteran's service, or cannot determine whether 
a pre-existing cardiac disorder increased 
beyond the expected natural progression during 
the Veteran's service, without resort to 
speculation, the examiner should state the 
reason why speculation would be required in 
this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   

Use of the terminology "at least as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  
	
7.  After completing the above actions, to 
include any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's service 
connection claim should be readjudicated based 
on the entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

Thereafter, return the case to the Board as appropriate.  By 
this remand, the Board intimates no opinion as to the final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

